ICJ_124_TerritorialDispute_NIC_COL_2007-12-13_JUD_01_PO_02_FR.txt. 886




        OPINION INDIVIDUELLE DE M. LE JUGE RANJEVA



   Concordance entre les demandes du Nicaragua et l’objet de l’arrêt — Déci-
sion intérimaire au fond ou arrêt sur une exception préliminaire — Déclaration
de validité du traité de 1928 — Statut des trois îles et clôture du différend —
Intimités des liens entre le fond et le droit procédural — La double demande du
Nicaragua : possessoire et pétitoire — Cumul d’actions dans l’exception colom-
bienne — Caractère non exclusivement préliminaire de l’exception de la Colom-
bie — Risque de conflit de décision relatif à l’exercice de la compétence —
Article VI du pacte de Bogotá et article 36, paragraphe 2, du Statut — Insuf-
fisance de motivation sur l’exclusion de la clause optionnelle.

     1. Dans son mémoire, le Nicaragua demande au principal à la Cour :

       « 1) de dire et juger que la République du Nicaragua a la souverai-
            neté sur les îles de San Andrés, Providencia et Santa Catalina,
            ainsi que sur les îlots et cayes qui en dépendent ;
       . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         4) de dire et juger que le traité Bárcenas-Esguerra signé à Mana-
            gua le 24 mars 1928 était nul, et en particulier ne pouvait fonder
            en droit les prétentions de la Colombie sur San Andrés et
            Providencia... ».
  La Colombie, dans sa première exception préliminaire, demande à la
Cour de dire et de juger que :
       « 1) en vertu du pacte de Bogotá, et en particulier de ses articles VI
            et XXXIV, elle n’a pas compétence pour connaître du différend
            qui lui est soumis par le Nicaragua au titre de l’article XXXI et
            déclare ce différend terminé... ».
     Au paragraphe 90, le présent arrêt dit que :
       « la Cour juge qu’elle peut, à ce stade de la procédure, considérer
       comme tranchée la question des trois îles de l’archipel de San Andrés
       expressément nommées au premier paragraphe de l’article premier
       du traité de 1928. Cette question [la souveraineté sur les îles de San
       Andrés, Providencia et Santa Catalina] a été réglée par le traité. »
  2. La concordance et l’identité de l’objet apparaissant immédiatement
au lecteur non averti, la Cour a fait droit en rejetant ces deux demandes
du Nicaragua. On pourra faire observer que ce n’est pas par une action
ou un prononcé direct que la Cour a accédé à la demande de la Colom-
bie, mais par voie d’exception. Au vu des demandes principales, la
Colombie aurait pu solliciter in limine une décision confirmative, aussi

58

887       DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. RANJEVA)


bien de la validité du traité de 1928 que de la dévolution des trois îles à
la Colombie. La Cour aurait pu prononcer un jugement avant dire droit
au fond, à caractère intérimaire sous certaines conditions : si les deux
Parties étaient d’accord, si l’une des Parties demandait une telle décision
et si le Statut et le Règlement l’autorisaient. Mais la défenderesse n’a pas
agi de la sorte ; elle a choisi la voie de l’exception préliminaire de l’arti-
cle 79 du Règlement. A la première exception de la Colombie, le présent
arrêt répond en tranchant une partie du principal, s’agissant de la souve-
raineté sur les trois îles et de la validité du traité de 1928. La présente
décision n’a cependant pas un caractère définitif, car elle ne tranche pas
tout le litige et ne statue pas sur toutes les demandes au principal.

   3. La première exception préliminaire de la Colombie a-t-elle un carac-
tère exclusivement préliminaire ? A cette question, la Cour a retenu une
réponse affirmative. Le jugement admet ne rencontrer aucun obstacle
juridique à l’exercice de sa compétence. Pour ce dire, l’arrêt a choisi une
option en limitant à la délimitation maritime le seul et véritable objet du
différend entre les Parties. Le traité de 1928, en reconnaissant la souve-
raineté de la Colombie sur les trois îles, a mis un terme au différend, au
point qu’un prononcé sur la validité ou la nullité éventuelle du traité de
1928 ne saurait s’imposer en ce qui concerne la délimitation maritime
sollicitée. Faute de différend et du fait du règlement conventionnel du
statut territorial des trois îles, il n’y aurait donc plus lieu de statuer sur la
quatrième demande principale.
   4. Sur le plan formel et textuel, la concordance négative entre les
demandes au principal et les conséquences directes de l’arrêt amène à
un réexamen de la jurisprudence de la Cour, telle qu’elle a été fixée dans
les affaires dites de Lockerbie :

         « Cette exception s’attache à de multiples aspects du litige... [L]e
      Royaume-Uni tente d’obtenir de la Cour une décision de non-lieu
      qui mettrait immédiatement fin à l’instance. Or, en sollicitant une
      telle décision, le Royaume-Uni en sollicite en réalité au moins deux
      autres, que le prononcé d’un non-lieu postulerait nécessairement ...
      pour la Cour ... les droits de la Libye au fond seraient non seulement
      touchés par une décision de non-lieu rendue à ce stade de la procé-
      dure, mais constitueraient, à maints égards, l’objet même de cette
      décision. L’exception soulevée par le Royaume-Uni sur ce point a le
      caractère de défense au fond. De l’avis de la Cour, cette exception
      fait bien plus qu’« effleurer des sujets appartenant au fond de
      l’affaire ». » (Questions d’interprétation et d’application de la conven-
      tion de Montréal de 1971 résultant de l’incident aérien de Lockerbie
      (Jamahiriya arabe libyenne c. Royaume-Uni), exceptions prélimi-
      naires, arrêt, C.I.J. Recueil 1998, p. 28-29, par. 50.)




59

888      DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. RANJEVA)


   La Cour a relevé que c’est par voie d’exception que le Royaume-Uni a,
de manière indirecte, demandé une réponse qui concernait les droits du
demandeur au principal et aurait mis fin à l’instance et au différend. Si la
Cour statuait sur l’exception du Royaume-Uni, selon laquelle les résolu-
tions du Conseil de sécurité ont privé de tout objet les demandes de la
Libye, elle statuerait immanquablement sur le fond ; telle aurait été la
conséquence, que l’exception britannique fût accueillie ou écartée. Or, en
invoquant l’article 79, le défendeur a mis en œuvre une procédure qui vise
précisément à empêcher la Cour de ce faire. Elle a retenu le caractère non
exclusivement préliminaire en raison non pas des effets de la décision sur
le fond du litige, mais du fait que la décision disposerait du fond des
droits en litige dans le cadre d’une procédure incidente sur les questions
de compétence et de recevabilité.

   5. En la présente espèce, le problème est de savoir si, en clôturant le
débat sur la validité du traité de 1928, le jugement de la Cour ne statuait
pas de manière incidente au fond sur les demandes du Nicaragua. Il est
évident que la délimitation territoriale impliquait au préalable une réponse
sur le statut territorial des îles. Or, l’exception de la Colombie visait à
empêcher la Cour de le faire, c’est-à-dire de discuter des dispositions de
fond du traité dont le Nicaragua contestait la validité et soutenait la nul-
lité. Le problème était alors double : la demande en nullité du traité et le
blocage d’une telle adjudication par le recours à l’article 79 du Règlement.

   6. La remise en cause de la validité du traité de 1928 est étroitement
liée au statut territorial des îles de l’archipel de San Andrés, Providencia
et Santa Catalina, mais elle est présentée comme une demande autonome
dans la stratégie nicaraguayenne. Un Etat peut-il être questionné par
voie judiciaire sur les fondements de ses titres territoriaux ? Le problème
tient au fait que le Nicaragua a, de manière explicite, affirmé limiter à la
seule dimension de la compétence son argumentation sur la nullité et
réservé de nouveaux moyens complémentaires sur la même question pour
la phase du fond. Or, ni la Partie défenderesse ni la Cour ne l’ont inter-
pellé sur ce point alors que deux causes de nullité ont été invoquées : la
coercition et la violation des dispositions constitutionnelles. En disposant
in limine et de manière apparemment définitive de la question de la nullité
du traité de 1928, la décision de la Cour a été prise au mépris de la règle
du contradictoire.
   7. La Cour aurait pu faire droit à une telle exception non exclusive-
ment préliminaire si, d’une part, une action abusive du demandeur avait
existé, notion discutée, voire inexistante, dans le Statut et le Règlement de
la Cour, et si, d’autre part, le défendeur au principal avait soutenu un tel
argument. Ces deux conditions présupposées ne sont pas remplies en
l’espèce. A supposer qu’une telle action existât en droit international, elle
n’a de sens que, pour autant qu’au préalable les droits au fond soient éta-
blis, elle ne peut pas avoir un caractère exclusivement préliminaire.
L’abus de procédure consisterait à tenter de rouvrir devant le juge une

60

889      DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. RANJEVA)


question déjà résolue et à remettre en cause les droits constatés. La remise
en cause du fondement même de ces droits devient alors une question
connexe au fond du droit ; elle ne se limiterait pas seulement à en effleurer
le fond, mais toucherait le fond même du droit du demandeur. Le droit
d’action devant la Cour étant de base consensuelle, c’est le consentement
des parties qui ouvre à la Cour la voie de l’exercice de sa compétence.


   8. En traitant comme étant exclusivement préliminaire la première
branche de la réponse à la première exception préliminaire afférant au
statut territorial des trois îles pour le règlement par voie conventionnelle
du différend y afférant, l’arrêt dispose incidemment au fond de la qua-
trième demande du Nicaragua. L’arrêt a tranché directement la question
de la validité du traité au stade des exceptions préliminaires. Opposer
l’article XXXIV du pacte de Bogotá pour déclarer le différend terminé
était concevable si la nullité dudit instrument pour vices de fond n’était
pas sollicitée comme étant une demande formelle autonome. La dé-
marche analytique de caractère formaliste suivie dans l’arrêt ne reflète pas
fidèlement l’économie générale de la demande du Nicaragua : l’arrêt, en
effet, n’examine pas les rapports véritables entre la première et la qua-
trième demande.
    9. Le Nicaragua, dans sa première conclusion, demandait à la Cour
de protéger sa possession. La demande faite au juge est de trancher la
question du possessoire : sa souveraineté sur les trois îles, et les îlots et
cayes qui en dépendent, et ce, dans le cadre d’un chef de demande indé-
pendant du point de savoir s’il est titulaire d’un titre juridique valide ou
non. Or, en l’espèce, l’action possessoire du Nicaragua était accompagnée
d’une action pétitoire. Au principal, le demandeur met en cause le fond
du droit : en réclamant la nullité du traité de 1928, le Nicaragua sollicite
de la Cour une réponse à la double question suivante : existe-t-il un titre
territorial et qui en est le titulaire ? Car le même traité de 1928 serait
revendiqué par la Colombie comme titre juridique sur San Andrés, Pro-
videncia et Santa Catalina.
   Le Nicaragua a cumulé deux actions. A cette demande, la Colombie
opposait une action pétitoire négative, à savoir la reconnaissance impli-
cite, au stade de la procédure incidente, de la validité du traité de 1928
par la Cour, pour que la conséquence en fût déduite : la clôture du diffé-
rend entre les Parties, pour reprendre les termes dudit instrument.
   10. La présence simultanée de deux actions pétitoires contraires avec
une action possessoire aura contribué à créer la confusion. Dans la pré-
sente affaire, ces différences étaient intimement liées au fond du droit
procédural. On peut, en effet, au niveau procédural concevoir une solu-
tion portant sur le possessoire, en raison de sa nature. Mais, s’agissant du
pétitoire, les questions se posent en termes différents. On a eu affaire à
une opposition entre une action en revendication et une action en néga-
tion portant sur le titre de souveraineté et le traité de 1928. Les Parties ne
s’y sont pas méprises, compte tenu de la place réservée à la question de la

61

890      DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. RANJEVA)


nullité et de la validité du traité de 1928 dans les échanges. Ce débat a mis
en cause le fond du droit litigieux sur la souveraineté.

   La Cour, en déboutant le Nicaragua de son action tant possessoire que
pétitoire et en acceptant la demande de la Colombie, a assuré la conti-
nuité de ce cumul d’actions. Par une décision unique, la possession sou-
veraine et le titre de souveraineté ont été tranchés. Elle a ainsi considéré
que la question de la souveraineté sur les îles de San Andrés, Providencia et
Santa Catalina était réglée par le traité de 1928, sans relever que les
actions des Parties, apparemment procédurales, étaient liées au double
aspect de l’objet du différend sur ce point. En procédant de ce fait, l’arrêt
a implicitement tranché une question qui constituait une partie de l’objet
du différend : la validité du titre territorial. Dès lors, le problème se pose
de savoir si un traité frappé de nullité ex tunc et non ex nunc peut être
toujours considéré comme en vigueur, en particulier en 1948, ainsi qu’à la
date de l’introduction de la requête. La prise en compte, décrite dans
l’arrêt, du comportement du Nicaragua est un élément de paramètre
incontournable pour déterminer si le traité était en vigueur aux yeux du
demandeur, mais, dans la mesure où l’exception vise la nullité et non
l’opposabilité dudit traité, l’arrêt tranche un argument portant sur le
fond du droit. Cependant, il est aberrant de concevoir un seul instant
qu’un traité puisse être en vigueur s’il est entaché de nullité, nonobstant
les dispositions de l’article VI du pacte de Bogotá.
   11. Dans ces conditions, la première exception préliminaire ne pouvait
pas avoir un caractère exclusivement préliminaire.
   12. Le cumul d’actions a eu pour conséquence le choix du seul pacte
de Bogotá comme base de compétence, avec pour effet la clôture du dif-
férend entre les Parties et le non-lieu à statuer sur la seconde base : les
clauses optionnelles de l’article 36 du Statut de la Cour permanente de
Justice internationale.
   13. Le non-lieu décidé par l’arrêt requiert des explications complémen-
taires. La juridiction internationale est libre de choisir, parmi les bases
proposées, celle qui lui paraît la plus appropriée pour l’exercice de sa com-
pétence ; encore y a-t-il lieu d’expliquer les raisons de la préférence. Sur le
plan politique, le pacte de Bogotá est plausible, mais, sur le plan juridique
et judiciaire, la Cour, face à la conclusion à laquelle est parvenu l’arrêt,
devait pratiquer le test de non-conflit, alors que deux bases autonomes de
compétence étaient revendiquées. Le droit d’accès à la Cour est soumis à
des conditions strictes, d’une part fixées par le Statut et le Règlement et
de l’autre développées par la jurisprudence. L’impérativité caractérise le
droit et l’exercice de la compétence judiciaire de la Cour ; lorsque les
conditions requises sont satisfaites, la Cour au contentieux ne peut dis-
poser de sa propre compétence. Aussi devait-elle en l’espèce s’assurer de
l’absence de risque de conflit de décisions. Telle aurait été la situation si
l’examen des déclarations optionnelles respectives avait abouti à une
conclusion différente : le caractère non exclusivement préliminaire de la
première exception.

62

891      DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. RANJEVA)


  14. Au paragraphe 138, l’arrêt oppose à l’applicabilité de la clause
optionnelle l’absence de différend juridique dans le sens où l’arrêt l’entend.
Logiquement, sur le plan théorique, la clause optionnelle peut encore être
utile. Le différend sur les îles étant considéré comme résolu par l’arrêt par
un traité déjà déclaré « valide », la Cour dispose-t-elle d’une compétence
pour revenir, d’une autre manière, sur une question déjà tranchée ?

  A cette question, il était indispensable de donner une réponse non équi-
voque pour écarter un conflit possible de décision.
  Les problèmes ainsi évoqués et toute l’argumentation exposée par les
Parties confirment le caractère non exclusivement préliminaire de la pre-
mière exception soulevée par la Colombie.

                                            (Signé) Raymond RANJEVA.




63

